                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

JONATHON TABER SANCHEZ                                                         PLAINTIFF


v.                             No: 3:20-cv-00416 BRW


TREY CAMP, et al.                                                          DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 30th day of June, 2021.



                                                        BILLY ROY WILSON
                                                  UNITED STATES DISTRICT JUDGE
